          Case 1:19-cv-03368-JMC Document 77 Filed 07/10/20 Page 1 of 22



                               THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

SHELLY STEVENS, et al.                                     *

         Plaintiffs,                                       *

v.                                                         *                  Civil Case No. 19-cv-03368-JMC

HOLLER, et al.                                             *

         Defendants                                        *

           *      *      *      *      *      *      *     *      *      *      *      *      *      *      *

                                               MEMORANDUM

         This suit arises out of James Leslie Stevens’ (“Mr. Stevens” or “Decedent”) unfortunate

death, which occurred one day after he was released from the Allegany County Detention Center

(“ACDC” or the “Detention Center”). (ECF No. 71 ¶ 158–60). Suit is brought by his estate and

his surviving spouse (“Plaintiffs”). The parties consented to proceed before a Magistrate Judge

pursuant to 28 U.S.C. § 636(c) and Local Rule 301.4. (ECF No. 60). On May 6, 2020, Plaintiffs

filed a Second Amended Complaint. (ECF No. 71). Now pending before the Court is a Motion to

Dismiss (ECF No. 72) filed by Dawn M. Holler, Stephanie D. Shroyer, Donald Frederick Manger,

Leslie A. Logsdon, James A. Piazza, Lisa R. Shutts, Jodi L. Brashear (“Individual Defendants”),

and Wellpath, LLC (“Wellpath”) (collectively “Medical Defendants”).1                              Plaintiffs filed an

Opposition, and the Medical Defendants filed a Reply. (ECF Nos. 73 & 76). For the reasons

outlined below, the Medical Defendants’ Motion to Dismiss is GRANTED as to Counts I–IV,

alleging constitutional violations, and the Court declines to exercise supplemental jurisdiction over



1 Defendant Wellpath, LLC, which was known as Correct Care Solutions (“CCS”) at the time of the events at issue
here, is a limited liability company contracted to provide medical care services to inmates at the Allegany County
Detention Center. (ECF No. 71 ¶ 5). In the interest of clarity, the Court will refer to this entity as Defendant CCS, as
Plaintiffs have done within the Second Amended Complaint.

                                                           1
          Case 1:19-cv-03368-JMC Document 77 Filed 07/10/20 Page 2 of 22



Counts V–VII, the remaining state tort law claims. Although Counts V, VI and VII are also

dismissed, they may be refiled in the appropriate state court within thirty (30) days from the date

of the accompanying order.

    I.   FACTS

         The relevant factual allegations contained are summarized within this Court’s previous

Opinion. (ECF No. 69). In that decision, this Court granted the Motion to Dismiss filed by the

Allegany County Government Defendants. (ECF No. 70). The Medical Defendants did not join

in that motion. Though the Court afforded Plaintiffs the opportunity to amend their Complaint to

address the deficiencies outlined by the Court as to the Allegany County Government Defendants,

they did not do so, but instead made certain amendments as to the Medical Defendants only. (ECF

No. 71). Accordingly, this section of facts is limited to those allegations that are new to the Second

Amended Complaint.

         Plaintiffs provide the Court with information about CCS’ litigation based on care rendered

to inmates and detainees at other facilities, including its “long and troubled history of failing to

ensure that its employees call for hospitalizations or provide necessary medical care in the face of

medical emergencies.” (ECF No. 71 ¶ 108–14). As of October 2018, CCS had been party to over

1,400 lawsuits “arising out of its provision of inadequate medical care and failures to properly

respond to and treat inmates’ conditions.” Id. ¶ 109. Plaintiffs also mention that according to

CNN “between 2014 and 2018, the four-year period of time surrounding Mr. Stevens’ death, over

one-third of the cases brought against Correct Care Solutions for inadequate medical care involved

the untimely death of an inmate. And Correct Care Solutions reportedly settled approximately 100

cases during that window of time.” Id. ¶ 110. Plaintiffs incorporate eleven specific cases2 in their


2Although Plaintiffs provide specific facts from these cases, no pertinent data is included, such as case number, or
Court.

                                                         2
         Case 1:19-cv-03368-JMC Document 77 Filed 07/10/20 Page 3 of 22



Second Amended Complaint to provide “pertinent examples of Correct Care Solutions’ and/or its

employees’ failure to provide adequate medical care, respond to medical emergencies or treat

serious conditions similar to those presented by Mr. Stevens, or prevent unnecessary inmate deaths

. . . .” Id. ¶ 111.   Plaintiffs do not assert that any of these other cases involved ACDC or the

individual health care providers involved in Mr. Stevens’ case.

        Plaintiffs contend that CCS, despite knowing that some of its employees at other facilities

were persistently accused of the same kind of medical malpractice and negligence, and that those

actions and omissions purportedly led to at least 70 inmate deaths before and immediately after

Mr. Stevens’ detention, took no action to ensure that hospitalizations would occur when necessary,

to ensure staff was properly trained on how to respond to a medical emergency; or to ensure that

medical doctors would always be available for in-person visits at the facility. Id. ¶ 114. To the

contrary, Plaintiffs argue that CCS “continued to tout to counties and municipalities that it was the

best vendor for medical services because it provides in-house care in a cost-effective manner.” Id.

        Plaintiffs assert that, consistent with the pattern outlined above, Mr. Stevens never received

emergency care during his time at the Detention Center. Id. ¶ 115. Rather, Mr. Stevens remained

at the facility for four days. Id. Upon admittance to ACDC, Mr. Stevens was 44 years old and

had many serious medical disabilities. Id. ¶ 24. Mr. Stevens weighed approximately 375 pounds

and had a history of congestive heart failure, chronic systolic hypertension (high blood pressure),

asthma, sleep apnea, low testosterone, neuropathy, and diabetes mellitus. Id. Mr. Stevens was

also insulin-and oxygen-dependent and wore compression stockings. Id. He was prescribed and

taking a host of medication to treat or manage his health conditions. Id. Mr. Stevens also reported

that he drank alcohol and was a heavy smoker, and that he used oxycodone and heroin regularly,




                                                  3
         Case 1:19-cv-03368-JMC Document 77 Filed 07/10/20 Page 4 of 22



as well as benzodiazepines when opiates were unavailable. Id. ¶ 32. He had last used drugs on

Thanksgiving, November 24, 2016, the day prior to reporting to ACDC. Id. ¶ 32.

       Notwithstanding his “comorbid medical conditions and recent injury, Mr. Stevens was in

stable health at the time of his surrender.” Id. ¶ 27. Mr. Stevens was received into custody at 1:41

a.m. on November 25, 2016. Id. ¶ 29. At the time of intake, his “pulse and respiration rates,

temperature, and oxygen saturation were normal,” and he indicated a six out of ten on a pain scale,

which is one level above “moderate pain.” Id. ¶ 35–36. Mr. Stevens’ systolic blood pressure was

“extremely high upon intake,” at 185 over a diastolic blood pressure of 100. Id. ¶ 38. According

to Plaintiffs, this same day, a “medical crisis” emerged, and it became acutely dangerous in the

early morning of November 26 and persisted until his release and ultimately led to Mr. Stevens’

death. Id. ¶ 115.

 II.   STANDARD OF REVIEW

       The Medical Defendants move to dismiss pursuant to Rule 12(b)(6), under which

Plaintiffs’ pleadings are subject to dismissal if they “fail[] to state a claim upon which relief can

be granted.” Fed. R. Civ. P. 12(b)(6). A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief and must state a “plausible claim for relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009) (recognizing “an unadorned, the-defendant-

unlawfully-harmed-me accusation” does not state a plausible claim for relief). A claim has facial

plausibility when the plaintiff, “pleads factual content that allows the court to draw the reasonable

inference that the [opposing party] is liable for the misconduct alleged.” Id. (“A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’” (quoting Bell Atlantic Corp., v. Twombly, 550 U.S. 544, 555 (2007))).




                                                 4
         Case 1:19-cv-03368-JMC Document 77 Filed 07/10/20 Page 5 of 22



       At this stage, all well-pleaded allegations in a complaint must be considered as true, and

all factual allegations must be construed in the light most favorable to the plaintiff. See Harrison

v. Westinghouse Savannah River Co., 176 F.3d 776, 783 (4th Cir. 1999). In evaluating the

complaint, unsupported legal allegations need not be accepted. Revene v. Charles Cty. Comm’rs,

882 F.3d 870, 873 (4th Cir. 1989).

       In resolving a motion under Rule 12(b)(6), a court considers matters only within the

pleadings. If matters outside the pleadings are presented, and are considered, the motion shall be

treated as one for summary judgment pursuant to Rule 56. Humphrey v. Nat’l Flood Ins. Program,

885 F. Supp. 133, 136 (D. Md. 1995). Under limited circumstances, however, when resolving a

Rule 12(b)(6) motion, a court may consider documents beyond the complaint without converting

the motion to dismiss to one for summary judgement. Goldfarb v. Mayor & City Council, 791

F.3d 500, 508 (4th Cir. 2005). In particular, a court may consider documents that are “explicitly

incorporated into the complaint by reference and those attached to the complaint as exhibits.”

Goines v. Valley Comm. Servs. Bd., 822 F.3d 159, 166 (4th Cir. 2016) (internal citation omitted).

III.   ANALYSIS

       The Second Amended Complaint contains seven causes of action. See (ECF No. 71).

Counts I, III, V, and VI are pleaded against the Individual Defendants and Counts II, IV, and VII

are pleaded against Defendant CCS. Specifically, the claims are as follows:

       Count I: Estate of James Stevens against the Individual Defendants, 42 U.S.C. §
       1983;

       Count II: Estate of James Stevens Against Wellpath, 42 U.S.C. § 1983 – Monell
       Claim;

       Count III: Estate of James Stevens Against the Individual Defendants, Article 24
       of the Maryland Declaration of Rights;



                                                 5
          Case 1:19-cv-03368-JMC Document 77 Filed 07/10/20 Page 6 of 22



         Count IV: Estate of James Stevens Against Wellpath, Article 24 of the Maryland
         Declaration of Rights – Longtin Claim;

         Count V: Estates of James Stevens Against the Individual Defendants, Survival
         Action – Negligence;

         Count VI: Plaintiff Shelly Stevens Against the Individual Defendants, Wrongful
         Death;

         Count VII: Plaintiff Shelly Stevens and Estate of James Stevens Against Wellpath,
         Respondeat Superior Liability for Negligence and Wrongful Death Claims against
         Defendants Holler, Shroyer, Logsdon, Shutts, and Brashear

         These claims are grouped and addressed in-turn.

         A. COUNT I — 42 U.S.C. § 1983

         Section 1983 of Title 42 of the United States Code provides that a plaintiff may file suit

against any person who, acting under color of state law “subjects or caused to be subjected, any

citizen of the United States or other person within the jurisdiction thereof to the deprivation of any

rights, privileges, or immunities secured by the Constitution and laws” of the United States. See

Owens v. Balt. City State’s Attorney’s Office, 767 F.3d 379 (4th Cir. 2014), cert. denied, 135 S.

Ct. 1983 (2015). Notably, § 1983 itself “is not a source of substantive rights,” but rather provides

a “method for vindicating federal rights elsewhere conferred.” Albright v. Oliver, 510 U.S. 266,

271 (1994). Therefore, the first step in considering a § 1983 claim is to pinpoint the specific right

that has been infringed. Safar v. Tingle, 859 F.3d 241, 245 (4th Cir. 2017).

         Plaintiffs contend that the Decedent’s rights, as a pretrial detainee, were violated due to the

Medical Defendants’ failure to provide him with adequate medical care.3 (ECF No. 71 at 34, 164).

3 See Young v. City of Mt. Ranier, 238 F.3d 567, 575 (4th Cir. 2001). The constitutional protections afforded to a pre-
trial detainee as provided by the Fourteenth Amendment are co -extensive with those provide by the Eighth
Amendment. Barnes v. Mary Christina, 110 F. Supp. 3d 624, 629 (D. Md. 2015), see also Sweitzer v. McGuinn, No.
GLR-17-1741, 2017 WL 4516711, at *8 (D. Md. Oct. 10, 2017) (noting, as a practical matter, the Court of Appeals
for the Fourth Circuit does not distinguish between the Eighth and Fourteenth Amendments in the context of a pretrial
detainee’s civil rights claim).

                                                          6
         Case 1:19-cv-03368-JMC Document 77 Filed 07/10/20 Page 7 of 22



The Eighth Amendment prohibits “unnecessary and wanton infliction of pain” by virtue of its

guarantee against cruel and unusual punishment. Gregg v. Georgia, 428 U.S. 153, 173 (1976).

“Scrutiny under the Eighth Amendment is not limited to those punishments authorized by statute

and imposed by a criminal judgment.” De’Lonta v. Angelone, 330 F.3d 630, 633 (4th Cir.

2003) (citing Wilson v. Seiter, 501 U.S. 294, 297 (1991)). It is beyond debate that a “prison

official’s deliberate indifference to an inmate’s serious medical needs constitutes cruel and unusual

punishment under the Eighth Amendment.” Gordon v. Schilling, 937 F.3d 348, 356 (4th Cir.

2019). To state a claim for denial of medical care, a plaintiff must demonstrate that the actions or

omissions of the defendants amounted to “deliberate indifference” to a serious medical need.

Estelle v. Gamble, 429 U.S. 97, 106 (1976).

       To succeed on an Eighth Amendment deliberate indifference claim, the plaintiff “must

show that he is incarcerated under conditions posing a substantial risk of serious harm.” Lowe v.

Johnson, 797 Fed. App’x 791, 793 (4th Cir. 2020) (quoting Farmer v. Brennan, 511 U.S. 825, 834

(1994)) (internal quotation marks omitted). This “deprivation . . . must be, objectively, sufficiently

serious; . . . the denial of the minimal civilized measure of life’s necessities.” Id. In addition to

this objective seriousness, the “prison official must have a sufficiently culpable state of mind . . ..

In prison-condition cases, that state of mind is one of deliberate indifference to inmate health or

safety.” Id. (internal quotation marks omitted). In sum, deliberate indifference to a “serious

medical need requires proof that the prisoner plaintiff was suffering from a serious medical need

(objective component) and that the prison staff were aware of the need for medical attention but

failed to either provide it or ensure it was available (subjective component).” Smith v. Rowe, No.

CCB-18-3195, 2020 U.S. Dist. LEXIS 49825, at *12–13 (D. Md. Mar. 23, 2020) (citing Heyer v.




                                                  7
           Case 1:19-cv-03368-JMC Document 77 Filed 07/10/20 Page 8 of 22



U.S.    Bureau       of    Prisons,      849     F.3d     202,     209–10       (4th     Cir.    2017)),      see    also

Iko v. Shreve, 535 F. 3d 225, 241–43 (4th Cir. 2013).

         A “serious medical need” is one that has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily recognize the necessity for

a doctor’s attention. Heyer, 849 F.3d at 210. With respect to the subjective considerations,

“deliberate indifference to a substantial risk of serious harm to a prisoner is the equivalent of

recklessly disregarding that risk.” Farmer, 511 U.S. at 836. “[T]o act recklessly in [this context,]

a person must consciously disregar[d] a substantial risk of serious harm.” Id. at 839 (internal

quotation marks omitted). While the prisoner does not have to show the prison official “act[ed] or

omi[tted to act] for the very purpose of causing harm or with knowledge that harm will result,” the

prisoner must show “more than mere negligence.” Id. at 835. Indeed, “a prisoner does not enjoy

a constitutional right to the treatment of his . . . choice” so long as the medical treatment provided

is adequate. De’lonta v. Johnson, 708 F.3d 520, 526 (4th Cir. 2013).

Plaintiffs Fail to Plead that the Individual Defendants had the requisite Subjective Knowledge

         The parties, seemingly, do not dispute that the Decedent’s underlying health conditions

satisfy the first prong of Farmer, as they were objectively serious.4 As to the second prong,

Plaintiffs allege that each of the Individual Defendants knew that Mr. Stevens had serious medical

needs, specifically that he had:

          (a) heart disease, hypertension, asthma, diabetes, morbid obesity, and a history of
         drug use; (b) was experiencing multiple and sustained episodes of vomiting,
         sweating, feeling anxious, urinating on himself, and disorientation that were
         indicators of heart attack, sepsis, and/or withdrawal; (c) had unstable and wild
         fluctuating vital signs throughout his detention, including alarmingly high systolic
         blood pressure and respiration rates, and fluctuating oxygen saturation levels and

4 See also Iko, 535 F.3d at 238 (“An injury is sufficiently serious . . . as long as it rises above the level of de minimus
harm.”), Krell v. Queen Anne’s Cty., No. CV JKB-18-0637, 2019 WL 6131076, at *2 (D. Md. Nov. 19, 2019)
(“Chronic injuries that predate interactions with law enforcement are regularly held to constitute sufficiently serious
medical needs, even if the injuries do not require ‘urgent’ medical attention .”).

                                                            8
          Case 1:19-cv-03368-JMC Document 77 Filed 07/10/20 Page 9 of 22



         pulse rates; (d) was in pain, (e) was at a greater risk of heart attack if not carefully
         monitored, accurately diagnosed, or given proper medical attention; and (f) could
         not be diagnosed or treated for a heart attack or sepsis at the Detention Center.
         (ECF No. 71 ¶ 167).


Further, Plaintiffs allege that Mr. Stevens’ vomiting, disorientation, high blood pressure and

respiration rates, uncontrolled urination, anxiety, and sweating were so obvious and persistent that

a layperson would have recognized that Mr. Stevens was in crisis and needed emergency care. Id.

¶ 168.

         Plaintiffs generalized claims that the Individual Defendants knew all of this, do not satisfy

the subjective deliberate indifference standard for a variety of reasons. First, actual knowledge of

the risk of harm to the inmate is required. Montgomery v. Conmed, Inc., No. CV ELH-13-00930,

2016 WL 241738, at *10 (D. Md. Jan. 19, 2016), aff’d, 678 Fed App’x 95 (4th Cir. 2017). As the

Court of Appeals for the Fourth Circuit has explained: “[a]ctual knowledge or awareness on the

part of the alleged inflicter . . . becomes essential to proof of deliberate indifference ‘because prison

officials who lacked knowledge of a risk cannot be said to have inflicted punishment.’” Brice v.

Virginia Beach Correctional Ctr., 58 F.3d 101, 105 (4th Cir. 1995) (quoting Farmer, 511 U.S. at

844).

         In addition to such knowledge, even if established, the officer must also have substantially

“recognized that his actions” were insufficient to mitigate the risk of harm to the inmate. Iko, 535

F.3d at 241. This is because “[t]rue subjective recklessness requires knowledge both of the general

risk, and also that the conduct is inappropriate in light of that risk.” Rich v. Bruce, 129 F.3d 336,

340 n.2 (4th Cir. 1997) (emphasis added). Stated another way, “it is not enough that an official

should have known of a risk; he or she must have had actual subjective knowledge both of the

inmate’s serious medical condition and the excessive risk posed by the official’s action or



                                                    9
          Case 1:19-cv-03368-JMC Document 77 Filed 07/10/20 Page 10 of 22



inaction.” Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014), see also Gattuso v. CCS Medical

Dep., No, CV TDC-18-3470, 2020 WL 488954, *4 (D. Md. Jan. 29, 2020) (applying the subjective

and objective “traditional test”).          Here, Plaintiffs acknowledge that none of the Individual

Defendants “thought it necessary” to take the Decedent to the hospital, (ECF No. 71 ¶ 1), and thus

the subjective standard for deliberate indifference cannot be satisfied. See Farmer, 511 U.S. at

839–40 (recognizing the subjective component requires “subjective recklessness” in the face of

the serious medical condition), Burns v. Ashraf, No. CV JKB-18-03100, 2019 WL 4169838, at *6

(D. Md. Sept. 3, 2019) (“Indeed, the fact that multiple medical professionals declined to order

imaging allows for the reasonable inference that the decision was medically sound.”).

         The Second Amended Complaint is absent of allegations that the Individual Medical

Defendants intended to deny the Decedent adequate medical care, nor that they believed they were

doing so.5 Specifically, there is no indication that the Individual Medical Defendants deemed

additional testing or medical imaging to be necessary, nor that they believed the Decedent was

suffering from sepsis or a heart attack. To the contrary, Plaintiffs acknowledge that “it would have

been difficult to distinguish the very early symptoms of a heart attack, stroke, diabetic shock, or

sepsis from those of Mr. Stevens’ other chronic conditions.” (ECF No. 71 ¶ 40). Nonetheless,

they take issue with the Individual Defendants failure to do so, and their allegedly incorrect belief

that the Decedent was suffering from withdrawal. Id. ¶ 132.

         Plaintiffs merely outline their belief that, based on the Decedent’s history and symptoms,

he should have received an electrocardiogram, chest x-ray, cardiac enzymes, and monitoring. Id.



5 See, e.g., Baughman v. Hickman, 935 F.3d 302 (5th Cir. 2019) (holding pretrial detainee failed to state plausible
claim against doctors for deliberate indifference to his pain based on doctors’ alleged conduct in denying him pain
medication and access to physical therapy, and doctor’s alleged statement that detainee should not expect to receive
pain management services akin to those if he was not in jail, absent specific factual allegations that doctors intended
to deny detainee adequate medical care).


                                                         10
          Case 1:19-cv-03368-JMC Document 77 Filed 07/10/20 Page 11 of 22



¶ 83–103. However, “courts have repeatedly rejected Eighth Amendment claims stemming from

allegations that medical practitioners failed to provide diagnostic tests—even in cases where such

tests might have proved highly beneficial to the prisoner-plaintiffs or where failure to provide such

tests may have constituted medical malpractice.” Gardener v. United States, 184 F. Supp. 3d. 175,

186 (D. Md. 2016) (citing cases).

         Many acts or omissions that might even establish medical negligence do not meet the

requisite Eighth Amendment standard. Jackson, 775 F.3d at 178. For example, Plaintiffs’

contention that the appropriate “standard of care,” which was not satisfied here, required

“thoroughly exhaust[ing] all opportunities for early detection by performing a full physical and

neurological assessment under the supervision of a physician.” (ECF No. 71 ¶ 40). As the Medical

Defendants argue, as opposed to stating an actionable claim for deliberate indifference to a medical

need, Plaintiffs allege that the medical providers failed to provide the Decedent with his desired

level of care, and this situation “demonstrate[s] a classic disagreement regarding treatment.” (ECF

No. 72-1 at 5, 11). The Court agrees.

                  Adequacy of Care

         The Amended Complaint extensively describes the treatment and medical care that the

Decedent was provided with while at ACDC, over his four-day stay.6 This includes medical orders

and treatment provided in relation to the prescribed: Alcohol and Benzodiazepine Withdrawal

Treatment (and the corresponding medications), Opiate Withdrawal protocol, and 2,800 calorie




6See, e.g., Chapman v. Correct Care Sols., No. CV 16-13034, 2017 WL 535333, at *8 (E.D. La. Jan. 19, 2017), report
and recommendation adopted, 2017 WL 530342 (E.D. La. Feb. 9, 2017) (explaining the copious medical records
provided to the Court underscored that Plaintiff’s allegation address the nature of his treatment, not the lack thereof) .


                                                           11
          Case 1:19-cv-03368-JMC Document 77 Filed 07/10/20 Page 12 of 22



diabetic diet. (ECF No. 71 ¶ 42–44).7 Therefore, the question is whether the Individual Defendants

provided care that was constitutionally adequate. 8

         Federal courts are reluctant to second medical professionals and constitutionalize medical

malpractice claims when a prisoner has received medical treatment. Deliberate indifference is a

“very high standard” because the “Constitution is designed to deal with deprivations of rights, not

errors in judgment, even though such errors may have unfortunate consequences.” Grayson v.

Peed, 195 F.3d 692, 695–96 (4th Cir. 1999). Accordingly, “[i]n order to establish deliberate

indifference on the part of a healthcare provider, a plaintiff must show that the treatment was ‘so

grossly incompetent, inadequate, or excessive as to shock the conscience or to be intolerable to

fundamental fairness.’” Fisher v. Neale, No. 3:10CV486-HEH, 2011 WL 887615, *4 (E.D. Va.

Mar. 14, 2011) (quoting Miltier, 896 F.2d at 851). “Disagreements between an inmate and a

physician over the inmate’s proper medical care do not state a § 1983 claim unless exceptional

circumstances are alleged.”           Wright v. Collins, 766 F.2d 841, 849 (4th Cir. 1985) (citing

Gittlemacker v. Prasse, 428 F.2d 1, 6 (3d Cir. 1970)). No exceptional circumstances exist here.

         Plaintiffs’ claim that more should have been done by way of diagnosis and treatment, and

that additional options were available and not pursued in response to an “obvious emergency,” on

the Decedent’s behalf is not viable. (ECF Nos. 71 ¶ 40 & No. 73 at 18). The Decedent, as a




7 Plaintiffs acknowledge that Mr. Stevens was “prescribed and taking a host of medication to treat or manage his health
conditions.” (ECF No. 71 ¶ 24). Nonetheless, Plaintiffs seem to argue that prescribing medication does not constitute
treatment.

8 See also Williamson v. Correct Care Sols., LLC, 890 F. Supp. 2d 487, 496 (D.Del. 2012) (deeming inmate’s claim
not viable under § 1983 where the “inmate receives continuing care, but believes that more should be done by way of
diagnosis and treatment and maintains that options available to medical personnel were not pursued on the inmate’s
behalf.”), Chapman, 2017 WL 535333, at *8 (“In short, the determinative issue here is not whether the medical care
that Plaintiff received was substandard in some respect, whether his medical problems or pain persisted, or whether
he was dissatisfied with his care; rather, it is only whether his serious medical needs were met with deliberate
indifference by the named Defendants.”).


                                                          12
        Case 1:19-cv-03368-JMC Document 77 Filed 07/10/20 Page 13 of 22



detainee, does not have a constitutional right to choose his provider or his course of treatment so

long as his care is adequate. Langley v. Arresting Officers, 2020 WL 1548058, at *6 (S.D.W.Va.

Mar. 31, 2020) (citing Lowe, 797 Fed. App’x at 792), see also Chandler v. Stover, 211 F. Supp. 3d

289, 301 (D.D.C. 2016) (citing cases).

        Despite not being taken to the hospital, the Decedent was actively monitored and treated,

in accordance with his wishes. As the Defendants note, Mr. Stevens was treated more than fifteen

(15) times by seven (7) different medical professionals during his four-day stay at ACDC. (ECF

No. 76 at 5). The appropriate treatment, including what medications to prescribe, what tests to

order, and how to respond to changing medical circumstances, is a question for medical

professionals. United States v. Clawson, 650 F.3d 530, 538 (4th Cir. 2011) (“The right to treatment

is, of course, limited to that which may be provided upon a reasonable cost and time basis and the

essential test is one of medical necessity and not simply that which may be considered merely

desirable.”). Further, neither party cites, nor can this Court find, any case indicating that a prisoner

must be seen by a physician as opposed to another category of health care provider. See Hudson

v. McMillian, 503 U.S. 1, 9 (1992) (recognizing there is no expectation that prisoners will be

provided with unqualified access to health care).

        Plaintiffs also argue that the Individual Defendants exhibited deliberate indifference when

they repeatedly failed to take the Decedent to the hospital while he suffered an on-going medical

emergency. Id. It is true that, “[a] delay in treatment may constitute deliberate indifference if the

delay exacerbated the injury or unnecessarily prolonged an inmate’s pain.” Sharpe v. S.C. Dep’t

Corr., 621 Fed. App’x 732 (4th Cir. 2015), Smith v. Smith, 589 F.3d 736, 738–39 (4th Cir. 2009)

(finding claim of delay in administering prescribed medical treatment stated an Eighth Amendment




                                                  13
          Case 1:19-cv-03368-JMC Document 77 Filed 07/10/20 Page 14 of 22



claim). However, as described above, Plaintiffs fail to detail any intent or knowledge by the

Individual Defendants to delay the Decedent’s treatment.

         Further, far from ignoring the Decedent’s medical needs, the Second Amended Complaint

indicates that the Individual Defendants did everything possible to provide the Decedent with

quick and available medical attention. For example, when Mr. Stevens’ pulse rate dropped, his

respiration rate increased, his oxygen saturation levels fluctuated, and his CIWA-Ar and COWS

were “markedly high,” Defendant Logsdon immediately contacted Defendant James Piazza, a

Physician’s Assistant, and advised him of Mr. Stevens’ status. Id. ¶ 91, 98–100. PA Piazza

ordered an increase in Mr. Stevens’ prescription for Lisinopril, which he was taking to prevent a

heart attack. Id. ¶ 101. Nurse Logsdon then ensured the Decedent received the additional dose of

Lisinopril, and also provided him with 10 ounces of Gatorade, a cool cloth for his forehead and

extra blankets to prop up his head. Id. ¶ 102. Defendant Logsdon offered Mr. Stevens additional

medications, but he refused. Id. ¶ 103. In the light most favorable to Plaintiffs, this does not reflect

deliberate indifference.9 Even if the Individual Defendants incorrectly were “anchored” solely to

the diagnosis of substance withdrawal, “mere negligent” misdiagnosis is not a constitutional

violation.    Estelle, 429 U.S. at 106 (“[A] complaint that a physician has been negligent in

diagnosing or treating a medical condition does not state a valid claim of medical mistreatment

under the Eighth Amendment.”), Nam Dang v. Sheriff, Seminole Cty., 871 F.3d 1272, 1282 (11th

Cir. 2017).


9 See, e.g., Jackson, 775 F.3d at 178 (“Though hindsight suggests that [the doctor’s] treatment decisions may have
been mistaken, even gravely so, we agree with the district court that Jackson ’s claim against [the doctor] is essentially
a ‘[d]isagreement[ ] between an inmate and a physician over the inmate's proper medical care,’ and we consistently
have found such disagreements to fall short of showing deliberate indifference.” (quoting Wright, 766 F.2d at 849)),
Wilson v. Wexford Health, 932 F.3d 513 (7th Cir. 2019) (determining PA was not deliberately indifferent, with respect
to state prisoner’s inguinal hernia, where PA evaluated prisoner and used her medical judgment to provide a reasonable
treatment option, as her usual advice would have been to try therapy and to see prison’s medical director if such
therapy was ineffective).


                                                           14
         Case 1:19-cv-03368-JMC Document 77 Filed 07/10/20 Page 15 of 22



        Finally, Plaintiffs correlate this case to J.F. Benton v. Correct Care Solutions, wherein this

Court granted in part, and declined in part, to dismiss § 1983 claims for deliberate indifference

against individual medical providers. No. GJH-16-2177, 2017 WL 881814, *1 (D. Md. Mar. 2,

2017), (ECF No. 73 at 19–20). The circumstances present in Benton, are distinguishable. In

Benton, despite Mrs. Benton being prescribed a variety of medications as part of her detox

protocol, the amended complaint identified a number of instances in which Mrs. Benton received

sporadic doses of these medications, or none at all. Id. at *2. Here, there is no indication that

Plaintiff failed to receive his prescribed medications. Rather, Defendant Manger approved the

diabetes protocol issued by Defendant Holler and gave verbal orders that Mr. Stevens would

continue taking the physician-approved medication he brought to the Detention Center and at the

prescribed doses. (ECF No. 71 ¶ 54). The Complaint abounds of examples of this protocol being

followed and Mr. Stevens being given his prescribed medications, in addition to those prescribed

while at ACDC. In addition, Defendant Logsdon ensured the Decedent received the additional

dose of Lisinopril, as prescribed by PA Piazza. Id. ¶ 101.

         Of particular import, in Benton, the Court noted that a Medical Defendant, Mr. Crawley,

observed first-hand that the plaintiff’s condition was worsening rather than improving. Id. at *7.

Plaintiffs’ allegations in the Second Amended Complaint, however, include copious examples of

the Decedent’s condition10 improving and “stabilizing,” as opposed to worsening. See, e.g., (ECF

No. 71 ¶ 119) (“Although his CIWA-Ar and COWS scores had gone down . . ..”), (¶ 120) (“By

late afternoon, Defendant Shutts determined that Mr. Stevens had stabilized. Her notes indicate

that Mr. Stevens’ oxygen saturation level was 95%, he was taking his medication without

dysphasia, the vomiting had stopped, and he was no longer disoriented.”), (¶ 129) (“Although his


10“[T]he Second Amended Complaint alleges that Mr. Stevens was profoundly ill while at ACDC . . . . ” (ECF No.
73 at 17).

                                                     15
        Case 1:19-cv-03368-JMC Document 77 Filed 07/10/20 Page 16 of 22



blood pressure and pulse rate had dropped, and he could ambulate, he was more anxious and

disorientated than he had been a few hours before.”), (¶ 133) (“Over the next 12 hours, Mr. Stevens

seemed to stabilize somewhat. He was observed throughout the night and did not have distressed

breathing, nor was he vomiting.”).

       Moreover, Plaintiffs do not allege that any of the Decedent’s requests, or treatment needs

went unaddressed. Whereas, in Benton, Mrs. Benton asked if she could go to the hospital, and her

request was denied. 2017 WL 881814, at *2. Further, Ms. Benton’s oxygen saturation level fell

below 92%, at which time providers were instructed to call 911, but no one did. Id. Even if some

of the Decedent’s complaints went unaddressed, potentially with respect to pain in his leg, “an

inadvertent failure to provide adequate medical care does not amount to deliberate indifference.”

Estelle, 429 U.S. at 105–06.

        As this Court previously recognized, the Amended Complaint may adequately state

allegations of medical negligence against the Medical Defendants, but it fails to support a cause of

action against them for a constitutional violation. Accordingly, Count I is DISMISSED.

       B. Count II- § 1983 (Monell Claim) Liability against Defendant CCS

       Typically, § 1983 liability only applies to state actors. However, as pertinent to the case,

§ 1983 may apply to a private entity, if that entity operates under color of state law, such as here,

where a private corporation serves as a prison health care provider. See, e.g., Conner v. Donelly,

42 F.3d 220, 224 (4th Cir. 1994) (“[A] private party acts under color of state law where ‘the private

entity has exercised powers that are ‘traditionally the exclusive prerogative of the state.’” (quoting

Blum v. Yaresky, 457 U.S. 991, 1004 (1982))). Thus, those standards applicable to municipalities

apply with full force to Defendant CCS. See Rodriguez v. Smithfield Packing Co. Inc., 338 F.3d

348, 355 (4th Cir. 2003) (recognizing principles of § 1983 liability apply equally to a private



                                                 16
          Case 1:19-cv-03368-JMC Document 77 Filed 07/10/20 Page 17 of 22



corporation acting under color of state law), see also Leaders of a Beautiful Struggle v. Baltimore

Police Dep’t, No. CV RDB-20-0929, --- F. Supp. 3d ----, 2020 WL 1975380, at *5 (D. Md. Apr.

24, 2020) (same), Ervin v. Corizon Health, 2020 U.S. Dist. LEXIS 85229, at *42–43 (D. Md. May

13, 2020) (citing cases). Accordingly, Correct Care may be held liable under § 1983 only to the

extent that it had a custom or policy that caused a violation of the Constitution or laws of the United

States. See Lytle v. Doycle, 326 F.3d 463, 471 (4th Cir. 2003), Rowe, 2020 U.S. Dist. LEXIS

49825, at *15.

         As discussed above, Plaintiffs have not adequately pled that the Decedent suffered a

deprivation of his constitutional rights. Without an underlying constitutional violation, it is

“axiomatic that a Monell claim cannot lie.” Tserkis v. Baltimore Cty., No. ELH-19-202, 2019 WL

4932596, at *4 (D. Md. Oct. 4, 2019) (citing Young, 238 F.3d at 579). Said another way, in the

absence of any constitutional violation, there can be no liability on behalf of Defendant CCS.

Anderson v. Caldwell Cty. Sherriff’s Office, 524 Fed. App’x 854, 862 (4th Cir. 2013) (“No

actionable claim against supervisors or local governments can exist without a constitutional

violation committed by an employee.”).            11   Accordingly, Count II is DISMISSED.

         C. Maryland Constitutional Claims — Counts III & IV

         Count III of the Second Amended Complaint alleges a violation of Article 24 of the

Maryland Declaration of Rights against the Individual Defendants. (ECF No. 71 at 39). Claims

under Article 24 of the Maryland Declaration of Rights are assessed under the same standard as a

due process claim pursuant to 42 U.S.C. § 1983. See, e.g., Burkley v. Correct Care Sols., 2020

U.S. Dist. LEXIS 79854, at *14–15 (D. Md. May 6, 2020), Bost v. Wexford Health Sources, Inc.,

No. ELH-15-3278, 2018 WL 3539819, at *42 (D. Md. July 23, 2018) (“[T]he analysis under


11See Belcher v. Oliver, 898 F.2d 32, 36 (4th Cir. 1990) (“Because it is clear that there was no constitutional violation,
we need not reach the question of whether a municipal policy was responsible for the officers’ actions . . ..”).

                                                           17
          Case 1:19-cv-03368-JMC Document 77 Filed 07/10/20 Page 18 of 22



Article 24 is, for all intents and purposes, duplicative of the analysis under the Fourteenth

Amendment.”), Krell, 2019 WL 6131076, at *1 n.2 (evaluating Plaintiff’s claims for deliberate

indifference under the Fourteenth Amendment and Article 24 simultaneously). Accordingly, for

the same reasons Plaintiffs’ claims against the Individual Defendants fail under the Fourteenth

Amendment, Plaintiffs cannot maintain a claim under the Maryland Declaration of Rights. See

Rosa v. Bd. Educ., No. 8:11-cv-02873-AW, 2012 WL 3715331, at *6 (D. Md. Aug. 27, 2012).

         Similarly, Count IV is filed against CCS under Article 24 of the Maryland Declaration of

Rights, often referred to as a “Longtin Claim.” (ECF No. 71 at 39). “Longtin claims are essentially

Maryland’s version of Monell claims.” Rosa, 2012 WL 3715331, at *9. Thus, to the extent

Plaintiffs are simply reasserting their Monell claims against Medical Defendants as Longtin claims,

they fail for the same reasons described above. See, e.g., See McMahon v. County Comm’rs, 2013

WL 2285378, *4 n.6 (D. Md May 21, 2013). Further, as the deliberate indifference claims do not

survive as to any of the Individual Defendants, Plaintiffs allegation of a violation of Article 24 of

the Maryland Declaration of Rights, does not remain viable as the corporate entity under the

doctrine of respondeat superior.12 Accordingly, COUNTS III and IV are DISMISSED.

         D. Maryland State Law Claims — Counts V, VI, VII

         Plaintiffs final claims are based on medical negligence under Maryland state law. Count

V asserts a Survival Action for negligence against the Individual Defendants. (ECF No. 71 at 40).

Count VI includes a state-law claim for wrongful death against the Individual Defendants. Id. at

42. Plaintiffs’ final Count, VII, is brought on behalf of Plaintiff Shelly Stevens and the Estate of




12Compare id., with Burkley, 2020 U.S. Dist. LEXIS 79854, at *25–27 (“[B]ecause the deliberate indifference claims
survive as to several of Correct Care’s medical professionals, Count III, alleging a violation of Article 24 of the
Maryland Declaration of Rights, remains viable as to the corporate entity under the doctrine of respondeat superior.”).

                                                         18
        Case 1:19-cv-03368-JMC Document 77 Filed 07/10/20 Page 19 of 22



James Stevens against Defendant CCS for respondeat superior liability for negligence and

wrongful death claims against Defendants Holler, Shroyer, Logsdon, Shutts, and Brashear. Id.

       Defendants argue that these claims should be dismissed because: (1) Plaintiffs’ failure to

join required parties warrants dismissal of the wrongful death claim; and (2) the dismissal of

Plaintiffs’ federal law claims warrants dismissal of the pendent state law claims. (ECF No. 72-1

at 19–23). In the Court’s view, these issues coincide, and thus will be discussed together.

       Under 28 U.S.C. § 1367(c)(3), the court may decline to exercise supplemental jurisdiction

over state law claims if the court “has dismissed all claims over which it has original

jurisdiction[.]” Doyle v. Hogan, 411 F. Supp. 3d 337, 351 (D. Md. 2019) (quoting Bigg Wolf Disc.

Video Movie Sales, Inc. v. Montgomery Cty, 256 F. Supp. 2d 385, 400–01 (D. Md. 2003)). “In

exercising that discretion, courts should consider convenience and fairness to the parties, the

existence of any underlying issues of federal policy, comity, and considerations of judicial

economy.” Streno v. Shenandoah Univ., 278 F. Supp. 3d 924, 932–33 (W.D. Va. 2017) (declining

to exercise jurisdiction over remaining state law claims).

       All of these factors favor dismissal here. Plaintiffs’ remaining claims arise under Maryland

state law, and there is no independent basis for federal jurisdiction, as the federal claims in this

lawsuit have been dismissed, i.e., the claims over which the Court had original jurisdiction. The

remaining issues are ones of state law negligence, as well as Maryland’s Wrongful Death statute.

Moreover, this case was filed less than a year ago, in November of 2019 (ECF No. 1), and

discovery has not commenced. At this early stage in litigation, dismissing this action to be pursued

in state court will not waste judicial resources or result in unfairness to either party. In addition,

as Plaintiffs acknowledge, they would be able to bring action in state court if the action were

dismissed. (ECF No. 73 at 39). Maryland Rule 2–101(b), also known as the Maryland savings



                                                 19
         Case 1:19-cv-03368-JMC Document 77 Filed 07/10/20 Page 20 of 22



statute, provides that a plaintiff may re-file a claim in state court if a federal district court dismisses

the claim for lack of jurisdiction. Further, as long as “the plaintiff files within thirty days of this

Court’s order of dismissal, she is exempt from any statutes of limitations.” Ward v. Walker, 725

F. Supp. 2d 506, 513 (D. Md. 2010).13

        The contested issue of joinder weighs in favor of this Court declining to exercise

supplemental jurisdiction.        See (ECF No. 72-1 at 19). The Medical Defendants argue that

Plaintiffs’ failure to include the Decedent’s children as parties to their state-law claim for wrongful

death, Count VI, warrants dismissal of this claim. Id. When a defendant moves to dismiss a

complaint for failure to join a party pursuant to Rule 12(b)(7), a court conducts a two-step inquiry

under Rule 19 of the Federal Rules of Civil Procedure, which governs the joinder of parties. D.J.

Diamond Imports, LLC v. Silverman Consultants, LLC, No. WMN-11-2027, 2012 WL 163231, *3

(D. Md. Jan. 18, 2012) (citing Owens–Illinois, Inc. v. Meade, 186 F.3d 435, 440 (4th Cir.

1999)). First, a court determines whether a party is necessary to the action. Id. Under Rule 19(a),

a party is necessary if “in that person’s absence, the court cannot accord complete relief among

existing parties.” Fed. R. Civ. P. 19(a). Plaintiffs, rightly, acknowledge that the Decedent’s two

children, Christina and James, qualify as necessary parties. (ECF No. 73 at 36), see Md. Code

Ann., Cts. & Jud. Proc. § 3–904(a)(1). Indeed, if one of a decedent’s beneficiaries is absent from

a wrongful death lawsuit, Maryland law requires that a judgment rendered in favor of

the beneficiary or beneficiaries who did prosecute the suit be vacated. Chang-Williams v. Dep’t

of the Navy, 766 F. Supp. 2d 604, 629 (D. Md. 2011) (citing cases wherein decedent’s child was

necessary party to Maryland wrongful death action).


13 Plaintiffs do not discuss how the Maryland Savings Statute impacts their contention that a judgment rendered in
Christina’s and James’ absence would be adequate, as the statute of limita tion has expired. (ECF No. 73 at 38). See,
e.g., Burgess v. Howard County, 153 F.3d 719, *4 (4th Cir. 1998) (unpublished).


                                                        20
            Case 1:19-cv-03368-JMC Document 77 Filed 07/10/20 Page 21 of 22



           Nonetheless, Plaintiffs argue that joinder is “not feasible” and encourage this Court to

proceed to the second step of its inquiry, which requires the court to decide if the party is

indispensable under Rule 19(b), and to utilize these factors to weigh if the action should proceed

without the Decedent’s two children. (ECF No. 73 at 37). However, this Court is to proceed to

the second aspect of its inquiry when a party is deemed necessary, but inclusion in the action would

destroy this Court’s subject-matter jurisdiction. See, e.g., Owens-Illinois, 186 F.3d at 440 (“If a

party is necessary, it will be ordered into the action. When a party cannot be joined because its

joinder destroys diversity, the court must determine whether the proceeding can continue in its

absence, or whether it is indispensable pursuant to Rule 19(b) and the action must be dismissed.”),

Ward, 725 F. Supp. 2d at 511, D.J., 2012 WL 163231, at *3 (“If the party is necessary but his

inclusion in the action would destroy diversity, then the court proceeds to the second part of the

inquiry, which requires the court to decide if the party is indispensable under Rule 19(b)). Here,

the issue is not this Court’s subject matter jurisdiction, as original jurisdiction was not based on

diversity. Rather, the disagreement is founded the requirements of the Maryland Wrongful Death

Statute, and its corresponding notice requirements, which are better consid ered by a Maryland

state court.14 In turn, this also weighs in favor of this Court declining to exercise supplemental

jurisdiction.15

           In the exercise of its discretion, the Court declines to exercise supplemental jurisdiction

over Plaintiffs’ remaining state law claims, and Counts V, VI, and VII are dismissed without




14While the question of in whose name the action must be “prosecuted is procedural, and thus governed by federal
law, its resolution depends on the underlying substantive law of the state.” Erie Ins. Co. v. Chugach McKinley, Inc.,
No. DKC 10-2795, 2010 WL 4225631, at *2 n.3 (D. Md. Oct. 26, 2010) (quoting Virginia Elec. & Power Co. v.
Westinghouse Elec. Corp., 485 F.2d 78, 83 (4th Cir. 1973)).

15   This Court has made no determination as to the necessary parties proceeding forward.


                                                          21
          Case 1:19-cv-03368-JMC Document 77 Filed 07/10/20 Page 22 of 22



prejudice.16 The Court directs Plaintiffs to file state law claims in the appropriate state court within

thirty (30) days of this Order of dismissal.

IV.      CONCLUSION

         For the reasons outlined above, the Court will GRANT the Medical Defendants’ Motion

      to Dismiss. (ECF No. 72). A separate Order shall issue.




      July 10, 2020                                   ______________________________
                                                      J. Mark Coulson
                                                      United States Magistrate Judge




16Archie v. Nagle & Zaller, P.C., 790 Fed. App’x 502, 506 (4th Cir. 2019) (noting Courts have consistently held that
a district court has wide latitude in determining whether to retain, remand, or dismiss state law claims pursuant to §
1367(c)).


                                                         22
